         Case 1:19-cr-10159-MLW Document 1 Filed 05/15/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT                     O
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
                                                    CriminalNo. iqcrloiyf
                                                    Violation:
              V.


                                                    Count One: Felon in Possession of
JOVANI MIRANDA,                                     Firearm and Ammunition
                     Defendant                      (18 U.S.C.§ 922(g)(1))

                                                    Forfeiture Allegation:
                                                    (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

                                         INDICTMENT


                                          COUNT ONE
                          Felon in Possession of Firearm and Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury charges:

       On or about January 15, 2019, in Dorchester, in the District of Massachusetts, the

defendant,

                                      JOVANI MIRANDA,

having previously been convicted in a court of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess, in and affecting commerce, a firearm and ammunition,

that is, a Rossi, Model 462, .357 Magnum revolver with an obliterated serial number, and five

rounds of .357 Magnum ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
Case 1:19-cr-10159-MLW Document 1 Filed 05/15/19 Page 2 of 4
Case 1:19-cr-10159-MLW Document 1 Filed 05/15/19 Page 3 of 4
Case 1:19-cr-10159-MLW Document 1 Filed 05/15/19 Page 4 of 4
